Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to a communication filed 11/25/2020. 
2.	Claims 1-20 are pending in this application. Claims 1, 7 and 13 are independent claims. Claims 1, 7, 13 and 17 have been amended. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103) as being unpatentable over Bharara (US 20160004629 A1), Vasudev et al. (“Vasudev”, US 20190235726 A1) and Oh et al. (“Oh”, US 20100299635 A1).
  	As per claim 1, Bharara teaches a method comprising:

identifying user interaction data or information/statistics (para [0027-0028]: “interface interactions…performed more often than a predetermined frequency”); 
based on the user interaction data or information/statistics corresponding to the current application context: 
determining that a likelihood of the first user causing execution of a first candidate action, of a plurality of candidate actions that may be executed from the current application context, meets a threshold (para [0027]: determining if below a threshold to remove functions and, therefore, not removing if above threshold);
	in response to determining that the likelihood meets the threshold: allowing the first candidate action to continue to be presented to the first user (para [0027]: only functions/actions that do not exceed the threshold are removed, and actions that are not below the threshold continue to be presented to users); 
based at least on selecting the first candidate action: displaying a shortcut for executing the first candidate action that may be requested from the current application context, wherein the method is performed by at least one device including a hardware processor (para [0028, 0042]: after determination that “[t]he update for software application 306 hides or removes functionality determined to be below the predetermined frequency of use threshold for function removal”, “create a shortcut combining the functionality of the sequence of two or more method calls…shortcut can [then] be provided”).
Bharara does not explicitly disclose in response to determining a likelihood of execution of a shortcut action exceeding a threshold, selecting the shortcut action to present to a user and adding, exceeding a threshold, selecting the shortcut action to present to a user and adding, within current application context, a shortcut for executing an action (figs. 5B-5C;-para [0079, 0103]: analyzing logged user’s usage data to determine whether usage exceeds a frequency and recommend shortcuts) and adding, within current application context, a shortcut for executing an action (fig. 5D; para [0080, 0110, 0117]: shortcut recommendation triggered by logged user data of frequency of use exceeding more than a threshold number of times as a function of the hosted application having the existing shortcut). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vasudev with the teachings of Bhara. One having ordinary skill in the art would have been motivated to combine such selections threshold and presentation in order to provide assistance when needed to avoid cluttering the display area, especially within a limited display space. 
Bharara and Vasudev do not explicitly disclose displaying a candidate action without adding to the display any shortcut for executing a second candidate. However, Oh in the analogous art of recommendations/suggestions teaches: displaying a candidate action without adding to the display any shortcut for executing a second candidate (fig. 6E; para [0137, 0140]: icons are ranked, low ranked icons are removed and “as shown in FIG. 6E…the most frequent icon is generated”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh with the teachings of the modified Bharara. One having ordinary skill in the art would have been motivated to combine such displaying in order to provide faster access.
As per claim 2, the modified Bharara teaches the method as recited in claim 1. The modified Bharara further teaches a context selected from a group comprising: one or more images displayed to a graphical user interface (GUI) of the application, one or more text descriptions displayed to the GUI and 
	As per claim 3, the modified Bharara teaches the method as recited in claim 1. The modified Bharara further teaches user interaction statistics are determined from data selected from a group comprising: one or more previous actions taken by the first user when experiencing a same or similar application context, one or more previous actions taken by one or more users similar to the first user when experiencing the same or similar application context; one or more previous actions taken by one or more users in a same group as the first user when experiencing the same or similar application context, one or more options available for the first user to execute from the current application context of the application and one or more tasks in queue for the first user to perform based on the current application context (Bharara: para [0012-0013]: “User workflow data 106 represents one or more user interactions with the software application…user workflow data 106 can include…previous menu or selection from which the icons, options, or menu items were selected”). 

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharara (US 20160004629 A1), Vasudev et al. (“Vasudev”, US 20190235726 A1), Oh et al. (“Oh”, US 20100299635 A1) and Matsuoka et al. (“Matsuoka”, US 20200167834 A1). 
As per claim 4, Bharara teaches the method as recited in claim 1. Bharara does not explicitly disclose candidate actions are produced by a machine learning model configured to intelligently provide candidate actions based at least on past accuracy of provided candidate actions. However, Matsuoka in the analogous art of displaying action(s) teaches: candidate actions are produced by a machine learning model configured to intelligently provide candidate actions based at least on past accuracy of provided .
5.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharara (US 20160004629 A1), Vasudev et al. (“Vasudev”, US 20190235726 A1), Oh et al. (“Oh”, US 20100299635 A1) and Bora (US 20130297927 A1).
As per claim 5, Bharara teaches the method as recited in claim 1. Bharara does not explicitly disclose candidate action is selected from a group of shortcuts comprising: a button, a hyperlink, a selectable option in a drop-down menu, and a selectable image configured to launch a process upon selection. However, Bora in the analogous art of displaying action(s) teaches: candidate action is selected from a group of shortcuts comprising: a button, a hyperlink, a selectable option in a drop-down menu, and a selectable image configured to launch a process upon selection (para [0057]: e.g. “shortcut icon”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bora with the teachings of Bharara. One having ordinary skill in the art would have been motivated to combine such displaying given that icons serve as visual mnemonics and allow the user to control certain computer actions without having to remember commands or type them at the keyboard and, moreover icons contribute significantly to the user-friendliness of GUIs and to PCs in general.
(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharara (US 20160004629 A1), Vasudev et al. (“Vasudev”, US 20190235726 A1), Oh et al. (“Oh”, US 20100299635 A1) and Xu et al. (“Xu”, US 20160104067 A1).
As per claim 6, Bharara teaches the method as recited in claim 1. Bharara does not explicitly disclose displaying a second shortcut for a second candidate action in response to a user dismissing a first candidate action. However, Xu in the analogous art of displaying suggestion(s) teaches: displaying a second shortcut for a second candidate action in response to a user dismissing a first candidate action (para [0029, 0122]: “if the new user does not accept the second recommendation, the recommendation engine can instead serve a fourth recommendation” wherein “the recommendations can include links (for example, hyperlinks), buttons or other UI elements”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of Bharara. One having ordinary skill in the art would have been motivated to combine in order to continue providing help to users.
7.	Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Vasudev et al. (“Vasudev”, US 20190235726 A1) and White et al. (“White”, US 20120137201 A1).
As per claim 7, Vasudev teaches a method comprising:
	identifying a plurality of factors for use in recommending, to a user, actions from respective application context (para [0058, 0059-0062, 0067-0068, 0076]: recommendations engine 490 comprises a plurality of learning models for use in recommending, e.g. while interaction patterns by the user with Microsoft Word will be monitored and correlated with the available keyboard shortcut so as to identify usage patterns (such as the "close tab" function is invoked without using the keyboard shortcut (e.g., via mouse, etc.) more than 50 times) subject to the rules based recommendation triggers 495 and more complex patterns may be identified through the use of the machine learning model 494, which applies statistic-based evaluations to identify usage patterns of the users from the logged interaction data 
selecting a first factor of the plurality of factors for an action selection operation to select a first recommended action of the plurality of recommended actions for the first application context (figs. 5B-5D; para [0058-0060, 0062, 0067-0068, 0076]: using 495 to push the recommendation to the user to consider use of the "close tab" keyboard shortcut in an application such as Microsoft Word), the first factor comprising past behavior of other users in a first application context (para [0056]: recommendations engine may push recommendations to users in the workgroup associated with user client devices 306, 307, 308, and 309 if those users have demonstrated no use, or seldom use of a keyboard shortcut, which is found to be beneficial to the other users in the workgroup, e.g. usage patterns from user client devices may be utilized to push keyboard shortcut recommendations to user client device 307); 
presenting the interface corresponding to the first application context, the interface displaying the first recommended action (recommendations displayed in the GUI of figs. 5B-5D).
	Vasudev does not explicitly disclose concurrently displaying an action and an indication that the action was selected based on past behavior of other users from an application context. However, White in the analogous art of suggestions teaches: concurrently displaying an action and an indication that the action was selected based on past behavior of other users from an application context (para [0043]: by mousing over a displayed selectable action such as a link, a tool tip indicates the percentage (or number) of people who have selected that link in the past). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of White with 
As per claim 12, the modified Vasudev teaches the method as recited in claim 7. The modified Vasudev further teaches concurrently displaying a description of the particular recommended action (Vasudev: fig. 5B: e.g. “Email Ticket to Supervisor”).
8.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudev et al. (“Vasudev”, US 20190235726 A1), White et al. (“White”, US 20120137201 A1) and Bora (US 20130297927 A1).
As per claim 8, the modified Vasudev teaches the method as recited in claim 7. The modified Vasudev does not explicitly disclose a recommendation received from an administrator, manager, or teammate of a user and past behavior of similar users in a similar situation. However, Bora in the analogous art of displaying suggestion(s) teaches: a recommendation received from an administrator, manager, or teammate of a user and past behavior of similar users in a similar situation (para [0032]: “multiple users may be derived from a network, for example, but not limited to, a social network or a professional network of the user [teammates]… set of users of the multiple users, with context and preferences similar to the user of the electronic device, are selected… device settings associated with the one or more users holding the highest rank is recommended to the user of the electronic device”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bora with the teachings of the modified Vasudev. One having ordinary skill in the art would have been motivated to combine such suggestion(s) given that “[t]he similarity level indicates a degree of similarity existing between the context of the set of users and the context of the user of the electronic device” (para [0032]).
(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudev et al. (“Vasudev”, US 20190235726 A1), White et al. (“White”, US 20120137201 A1), Bora (US 20130297927 A1) and Landefeld et al. (“Landefeld”, US 9792017 B1).
	As per claim 9, the modified Vasudev teaches the method as recited in claim 8. The modified Vasudev does not explicitly disclose a user selecting a particular recommended action when presented with more than one recommended action. However, Landefeld in the analogous art of suggestions teaches: a user selecting a particular recommended action when presented with more than one recommended action (col. 2, lines 46-52: “monitor what a user actually selects from the suggestions made by the system…user's selections may then be incorporated into the criteria to help the system 
provide improved suggestions and/or to move the suggestions that are more frequently selected to more prominent display locations”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Landefeld with the teachings of the modified Vasudev. One having ordinary skill in the art would have been motivated to combine such suggestion in order to provide a GUI that reflects user’s updated preferences. 
10.	Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudev et al. (“Vasudev”, US 20190235726 A1), White et al. (“White”, US 20120137201 A1), Bora (US 20130297927 A1) and Nguyen et al. (“Nguyen”, US 20070244768 A1).
As per claim 10, the modified Vasudev teaches the method as recited in claim 8. The modified Vasudev does not explicitly disclose multiple similar users selecting a particular recommended action when presented with more than one recommended action. However, Nguyen in the analogous art of suggestions teaches: multiple similar users selecting a particular recommended action when presented with more than one recommended action (para [0211]: “compute recommendations for its members, which may include lists of content or product owned or desired by the user members, frequency of use of such content and product...by members related or unrelated to a specific member”). It would have 
	As per claim 11, the modified Vasudev teaches the method as recited in claim 10. The modified Vasudev past behavior of the similar users is obtained from one or more second devices external to the at least one device (para [0002, 0211]: users of online environment).
11.	Claim(s) 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharara (US 20160004629 A1), Oh et al. (“Oh”, US 20100299635 A1) and Xu et al. (“Xu”, US 20160104067 A1).
As per claim 13, Bharara teaches a method comprising:
detecting a current application context corresponding to an application being navigated by a user (para [0019]: “method call in user workflow data 106 provides additional context that can be used by analysis module 116 in determining which of multiple possible paths a user followed”); 
 identifying a data set comprising user interaction statistics corresponding to the current application context (para [0027-0028]: ““interface interactions…performed more often than a predetermined frequency”);
selecting a first candidate action, to present to the user, from a plurality of candidate actions  that may be executed from the current application context, i.e. identifying multiple sequences of user interactions performed more often than a threshold would be obvious to one in the art to try in view of Bharara’s teaching (para [0027-0028]: a candidate action is presented to user based on a determination that “one or more functions of software application 306 is below a predetermined frequency of use threshold”); 
displaying a shortcut for executing the first candidate action that may be requested from the current application context, wherein the method is performed by at least one device including a  for function removal”, “create a shortcut combining the functionality of the sequence of two or more method calls…shortcut can [then] be provided”). 
Bharara does not explicitly disclose displaying a candidate action without displaying any shortcut for executing a second candidate. However, Oh in the analogous art of (fig. 6E; para [0137, 0140]: icons are ranked, low ranked icons are removed and “as shown in FIG. 6E…the most frequent icon is generated”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh with the teachings of Bharara. One having ordinary skill in the art would have been motivated to combine such displaying in order to provide faster access.
Bharara and Oh do not explicitly disclose selecting, based at least on a data set, a particular rule set of a plurality of rule sets for an action selection operation and applying rules defined by the particular rule set to select a first candidate action. However, Xu in the analogous art of suggestions teaches: selecting, based at least on a data set, a particular rule set of a plurality of rule sets for an action selection operation and applying rules defined by the particular rule set to select a first candidate action (fig. 10; para [0024, 0028-0029, 0135, 0154-0156, 0160]: “a recommendation platform that enables...rules to customize or influence the provision of associated recommendations to the users”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the teachings of the modified Bharara. One having ordinary skill in the art would have been motivated to combine such rules so that user can create or customize a current recommendation as well as recommendations in the future (para [0135]).
As per claim 14, the modified Bharara teaches the method as recited in claim 13. The modified Bharara further teaches a context selected from a group comprising: one or more images displayed to a 
	As per claim 15, the modified Bharara teaches the method as recited in claim 13. The modified Bharara further teaches user interaction statistics are determined from data selected from a group comprising: one or more previous actions taken by the first user when experiencing a same or similar application context, one or more previous actions taken by one or more users similar to the first user when experiencing the same or similar application context; one or more previous actions taken by one or more users in a same group as the first user when experiencing the same or similar application context, one or more options available for the first user to execute from the current application context of the application and one or more tasks in queue for the first user to perform based on the current application context (Bharara: para [0012-0013]: “User workflow data 106 represents one or more user interactions with the software application…user workflow data 106 can include…previous menu or selection from which the icons, options, or menu items were selected”).
As per claim 19, the modified Bharara teaches the method as recited in claim 13. The modified Bharara further teaches: displaying a second shortcut for a second candidate action in response to a user dismissing a first candidate action (Xu: para [0029, 0122]: “if the new user does not accept the second recommendation, the recommendation engine can instead serve a fourth recommendation” wherein “the recommendations can include links (for example, hyperlinks), buttons or other UI elements”). 
(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharara (US 20160004629 A1), Oh et al. (“Oh”, US 20100299635 A1), Xu et al. (“Xu”, US 20160104067 A1) and Leise et al. (“Leise”, US 10387963 B1). 
As per claim 16, the modified Bharara teaches the method as recited in claim 13. The modified Bharara does not explicitly disclose candidate actions are produced by a machine learning model configured to intelligently provide candidate actions based at least on past accuracy of provided candidate actions. However, Leise in the analogous art of displaying action(s) teaches: candidate actions are produced by a machine learning model configured to intelligently provide candidate actions based at least on past accuracy of provided candidate actions (col. 11, lines 16-26: “using the machine learning techniques” the machine learning module select “set of rules”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise with the teachings of Bharara. One having ordinary skill in the art would have been motivated to combine such machine learning in order to provide meaningful information from raw data and provide accurate results, which helps in solving complex and data-rich problems.
As per claim 17, the modified Bharara teaches the method as recited in claim 13. The modified Bharara does not explicitly disclose a machine learning model that generates at least some of a plurality of candidate actions based on one or more rule sets and stores generated candidate actions to a remote data repository wherein candidate action is selected from the generated candidate actions stored to the remote data repository. However, Leise in the analogous art of suggestions teaches: a machine learning model that generates at least some of a plurality of candidate actions based on one or more rule sets and stores generated candidate actions to a remote data repository wherein candidate action is selected from the generated candidate actions stored to the remote data repository (figs. 1, 3B-3C; col. 7, lines 9-26; col. 11, lines 16-26: the avatar provides recommendations (e.g. the avatar screen may include a pay button 336 and other recommended actions 366 and 368) based on “using the machine learning .
13.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharara (US 20160004629 A1), Oh et al. (“Oh”, US 20100299635 A1), Xu et al. (“Xu”, US 20160104067 A1) and Bora (US 20130297927 A1).
As per claim 18, the modified Bharara teaches the method as recited in claim 13. The modified Bharara does not explicitly disclose candidate action is selected from a group of shortcuts comprising: a button, a hyperlink, a selectable option in a drop-down menu, and a selectable image configured to launch a process upon selection. However, Bora in the analogous art of displaying action(s) teaches: candidate action is selected from a group of shortcuts comprising: a button, a hyperlink, a selectable option in a drop-down menu, and a selectable image configured to launch a process upon selection (para [0057]: e.g. “shortcut icon”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bora with the teachings of the modified Bharara. One having ordinary skill in the art would have been motivated to combine such displaying given that icons serve as visual mnemonics and allow the user to control certain computer actions without having to remember commands or type them at the keyboard and, moreover icons contribute significantly to the user-friendliness of GUIs and to PCs in general.
14.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharara (US 20160004629 A1), Oh et al. (“Oh”, US 20100299635 A1), Xu et al. (“Xu”, US 20160104067 A1), Gupta et al. (“Gupta”, US 20180164959 A1), Luna et al. (“Luna”, US 20130178195 A1) and Matsuoka et al. (“Matsuoka”, US 20200167834 A1). 

one or more previous actions taken by the first user when experiencing a same or similar application context; 
one or more previous actions taken by one or more similar users when experiencing the same or similar application context; 
one or more previous actions taken by one or more users in a same group as the first user when experiencing the same or similar application context,;
one or more options available for the first user to execute from the current application context of the application and one or more tasks in queue for the first user to perform based on the current application context (Bharara: para [0012-0013]: “User workflow data 106 represents one or more user interactions with the software application…user workflow data 106 can include…previous menu or selection from which the icons, options, or menu items were selected”).
Bharara does not explicitly disclose static rules predetermined based on common activities available within an application. However, Gupta in the analogous art of recommendation teaches static rules predetermined based on common activities available within an application (para [0060]: “providing a static or rules-based recommendation for task completion”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with the teachings of Bharara. One having ordinary skill in the art would have been motivated to combine such a feature to provide recommendations for multiple related tasks.
Bharara and Gupta do not explicitly disclose heuristically analyzing the data set. However, Luna in the analogous art of pattern of user interaction (para [0079]) teaches: heuristically analyzing the data set (para [0062]: “monitoring, analyzing, and applying rules (which may be heuristically determined)” to 
Bharara, Gupta and Luna do not explicitly disclose applying a machine learning model configured to based on information from a group. However, Matsuoka in the analogous art of displaying action(s) teaches: applying a machine learning model configured to based on information from a group (para [0133]: machine-learned model identifies recommended products “based on successful outcomes for other users similarly situated to the user having used the recommended products”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuoka with the teachings of Bharara. One having ordinary skill in the art would have been motivated to combine such machine learning in order to provide meaningful information from raw data and provide accurate results, which helps in solving complex and data-rich problems.

Response to Arguments
	Applicant's arguments filed 11/25/2020 have been considered as a whole but are moot in view of the new ground(s) of rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN 


	
	
/Le Nguyen/				
Patent Examiner 			
March 30, 2021

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174